Exhibit 10.1

CAPSTEAD MORTGAGE CORPORATION

2004 FLEXIBLE LONG-TERM INCENTIVE PLAN

LONG-TERM AWARD CRITERIA FOR 2014

 

Purpose:    Capstead Mortgage Corporation (the “Company”) has established the
Amended and Restated 2004 Flexible Long-Term Incentive Plan (the “2004 Plan”) to
implement the Company’s long-term incentive pay program, in an effort to: (i)
align executive equity compensation with the long-term objectives of the Company
and (ii) motivate executives to create sustained stockholder value.
Participants:    Executive officers of the Company designated by the
Compensation Committee. Payout Criteria:   

This performance-based methodology for determining long-term equity incentive
compensation is adopted effective January 1, 2014. The performance metrics will
be assessed for a three-year period commencing January 1, 2014 and ending
December 31, 2016. The award will be in the form of performance units that will
be convertible, following the end of the performance period, into Shares of the
Company’s Common Stock. Provided some or all of the performance criteria are
satisfied, the conversion will be automatic on a date determined by the
compensation committee after the end of the performance period but no later than
March 15, 2017. The “target award” under the 2014 plan for each executive
officer will be a number of performance units that, if converted to common stock
on the date of grant on a one-for-one basis, would have a value equal to 150% of
such executive officer’s base salary at January 1, 2014. However, the actual
number of shares into which the performance units convert will be a function of
the payout factor described in each performance metric below.

The 2014 long-term award criteria, under the 2004 Plan, and the weighting of
such criteria is as follows:

   Performance Metrics and Weighting   

•   50% of the economic value of the total 2014 award is calculated based on the
Relative Economic Return metric

 

(30% measured against Peer Agency mREITs, as defined below)

 

(20% measured against Peer mREITs, as defined below)

 

•   30% of the economic value of the total 2014 award is calculated based on the
Absolute Economic Return metric

 

•   20% of the economic value of the total 2014 award is calculated based on the
Relative Total Stockholder Return metric

Payout Factors:

   The payout factor for each metric is 0% - 200% of the target award, rounded
to the nearest whole percentage, based on actual performance against approved
objectives, as more fully described below.



--------------------------------------------------------------------------------

Relative Economic Return, as Measured against Peer Agency mREITs:    A portion
of the payout of each participant’s total 2014 award will be based on the
relative economic performance of the Company, as compared with the Company’s
peers which invest primarily in residential mortgage pass-through securities
issued and guaranteed by government-sponsored entities, either Fannie Mae or
Freddie Mac, or an agency of the federal government, Ginnie Mae, as selected by
the Compensation Committee (“Peer Agency mREITs”). The economic performance for
the Company and each of the Peer Agency mREITs will be calculated as the
respective change in book value per share of common stock from January 1, 2014
to December 31, 2016, plus dividends declared per share of common stock during
such three-year period, divided by beginning per share book value at January 1,
2014 for each such entity (“Relative Economic Return”). The Company will then be
ranked against each of the Peer Agency mREITs and assigned a percentile of
relative performance. The portion of each participant’s performance units
attributable to Relative Economic Return as measured against Peer Agency mREITs
will convert into a number of shares of common stock equal to 30% of the target
award multiplied by the applicable payout factor.    The specific payout factor
for Relative Economic Return, as measured against Peer Agency mREITs, will be
calculated as follows:

 

Threshold

   Relative Economic Return
Percentile, as Measured
Against Peer Agency mREITs   Payout Factor, as a
Percentage of Target      <40th Percentile     0 % 

Minimum

   40th Percentile     50 % 

Target

   60th Percentile     100 % 

Maximum

   ³80th Percentile     200 % 

 

  If the Company’s Relative Economic Return, as measured against Peer Agency
mREITS, is between the 40th and 80th percentiles when ranked against the Peer
Agency mREITs, the payout factor as a percentage of the target payout will be
determined using a straight line interpolation between the minimum and target
thresholds or the target and maximum thresholds, as the case may be, depending
upon the actual percentile ranking of the Company relative to the Peer Agency
mREIT peer group. By way of example, a ranking in the 50th percentile would
result in a payout factor of 75% of the target award, and a ranking in the 70th
percentile would result in a payout factor of 150% of the target award. Relative
Economic Return, as Measured against Peer mREITs:  

A portion of the payout of each participant’s total 2014 award will be based on
the relative economic performance of the Company, as compared with each of the
Company’s peers which invest in a variety of mortgage instruments, not limited
to Peer Agency mREITs, as selected by the Compensation Committee (the “Peer
mREITs”). The relative economic performance of the Company and each of the Peer
mREITs will be calculated consistent with the calculation for Relative Economic
Return as measured against Peer Agency mREITs described above. The portion of
each participant’s performance units attributable to Relative Economic Return as
measured against Peer mREITs will convert into a number of shares of common
stock equal to 20% of the target award multiplied by the applicable payout
factor.

 

The specific payout factor for Relative Economic Return, as measured against
Peer mREITs, will be calculated as follows:

 

Threshold

   Relative Economic Return
Percentile, as Measured
Against Peer mREITs   Payout Factor, as a
Percentage of Target      <40th Percentile     0 % 

Minimum

   40th Percentile     50 % 

Target

   60th Percentile     100 % 

Maximum

   ³80th Percentile     200 % 

 

2



--------------------------------------------------------------------------------

   If the Company’s Relative Economic Return, as measured against Peer mREITS,
is between the 40th and 80th percentiles when ranked against each of the Peer
mREITs, the payout factor as a percentage of the target payout will be
determined using a straight line interpolation between the minimum and target
thresholds or the target and maximum thresholds, as the case may be, depending
upon the actual percentile ranking of the Company relative to the Peer mREIT
group. By way of example, a ranking in the 50th percentile would result in a
payout factor of 75% of the target award, and a ranking in the 70th percentile
would result in a payout factor of 150% of the target award.

Absolute

Economic

Return:

   A portion of the payout of each participant’s total 2014 award will be based
on absolute economic return of the Company. The absolute economic return for the
Company will be calculated as the respective change in book value per share of
common stock of the Company from January 1, 2014 to December 31, 2016, plus
dividends declared per share of common stock during such three-year period,
divided by beginning per share book value at January 1, 2014 and then divided by
three (“Absolute Economic Return”). The portion of each participant’s
performance units attributable to Absolute Economic Return will convert into a
number of shares of common stock equal to 30% of the target award multiplied by
the applicable payout factor.    The specific payout factor for Absolute
Economic Return will be calculated as follows:

 

Threshold

   Absolute Economic Return   Payout Factor, as a
Percentage of Target      <10.0%     0 % 

Minimum

   10.0%     50 % 

Target

   12.5%     100 % 

Maximum

   ³15.0%     200 % 

 

  If the Company’s Absolute Economic Return, is between 10.0% and 15.0%, the
payout factor as a percentage of the target payout will be determined using a
straight line interpolation between the minimum and target thresholds or the
target and maximum thresholds, as the case may be, depending upon the actual
Absolute Economic Return of the Company. By way of example, an Absolute Economic
Return of 11.25% would result in a payout factor of 75% of the target award, and
an Absolute Economic Return or 13.75% would result in a payout factor of 150% of
the target award.

Relative Total

Stockholder Return:

  A portion of the payout of each participant’s total 2014 award will be based
on relative total stockholder return of the Company, as compared with the Peer
mREITs. The total stockholder return for the Company and each of the Peer mREITS
will be calculated based on the ratio of (x) the average stock price for the
last 20 business days of 2016 to (y) the average stock price for the last 20
business days of 2013, assuming additional fractional shares accumulated as
dividends are re-invested on the ex-dividend date with the resulting ratio
expressed as an annual equivalent return (“Relative Total Stockholder Return”).
The Company will then be ranked against each of the Peer mREITs and assigned a
percentile of relative performance. The portion of each participant’s
performance units attributable to Relative Total Stockholder Return will convert
into a number of shares of common stock equal to 20% of the target award
multiplied by the applicable payout factor.   The specific payout factor for
Relative Total Stockholder Return will be calculated as follows:

 

Threshold

   Relative Total Stockholder
Return Percentile, as Measured
Against Peer mREITs   Payout Factor, as a
Percentage of Target      <40th Percentile     0 % 

Minimum

   40th Percentile     50 % 

Target

   60th Percentile     100 % 

Maximum

   ³80th Percentile     200 % 

 

3



--------------------------------------------------------------------------------

  If the Company’s Relative Total Stockholder Return, as measured against Peer
mREITS, is between the 40th and 80th percentiles when ranked against each of the
Peer mREITs, the payout factor as a percentage of the target payout will be
determined using a straight line interpolation between the minimum and target
thresholds or the target and maximum thresholds, as the case may be, depending
upon the actual percentile ranking of the Company relative to the Peer mREIT
group. By way of example, a ranking in the 50th percentile would result in a
payout factor of 75% of the target award, and a ranking in the 70th percentile
would result in a payout factor of 150% of the target award. Dividends:   To the
extent the Performance Units are ultimately convertible into Common Stock, the
executive officer shall be entitled to receive all dividends and any other
distributions declared during the performance period with respect to the shares
Common Stock into which the Performance Units are ultimately converted, as if
such Common Stock had been issued on the first day of the performance period
(provided, however, that nothing contained herein shall cause the Company to
declare any such dividends or to make any such distributions). If the
Performance Units expire without converting into any Performance Units, the
executive officer is not entitled to receive any such amounts representing
accrued dividends or distributions. 2004 Plan:   Each participant who is
eligible for awards pursuant to the Long-Term Award Criteria set forth herein
shall agree and acknowledge that awards made pursuant to this criteria are
governed by the terms and provisions of the 2004 Plan.

 

4